Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 14-24 are pending and examined. Claims 1-13 are canceled.
REASONS FOR ALLOWANCE
Claims 14-24 have been renumbered as claims 1-11, and are allowed
The following is an examiner’s statement of reasons for allowance: 
	Maetzler et al. (US Pub. No. 2017/0350912; hereinafter Maetzler; already of record) teaches an automatic analysis apparatus where a controller unlocks a lock mechanism for access to a consumable storage container, and switching between two or more storage areas for reserving consumable items ([0006], [0089], [0115]). However, Maetzler does not teach, either alone or in combination with the art, a controller configured to: 
	control the transport mechanism so that the transport mechanism transports at least some of the consumables taken out from the consumable storage container to the preliminary storage portion for storage, and 
	when a request for replacing the consumable storage container is received from an operator, control to change a supply source of consumables transported by the transport mechanism from the consumable storage container to the preliminary storage portion and subsequently control to unlock the lock mechanism.
	Baumann et al. (US Pub. No. 2012/0269604; hereinafter Baumann; already of record) teaches a transport mechanism that transports at least some consumables from a consumable ([0070]). However, Baumann does not teach, either alone or in combination with the art, a controller configured to: 
	control the transport mechanism so that the transport mechanism transports at least some of the consumables taken out from the consumable storage container to the preliminary storage portion for storage, and 
	when a request for replacing the consumable storage container is received from an operator, control to change a supply source of consumables transported by the transport mechanism from the consumable storage container to the preliminary storage portion and subsequently control to unlock the lock mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./             Examiner, Art Unit 1798

/JILL A WARDEN/             Supervisory Patent Examiner, Art Unit 1798